MEMORANDUM ***
Jagdish Singh, a native and citizen of India, petitions for review of the Board of *463Immigration Appeals’ order affirming an Immigration Judge’s (“IJ”) opinion denying his application for asylum and withholding of deportation. We have jurisdiction pursuant to 8 U.S.C. § 1105a(a)(l). We review adverse credibility findings for substantial evidence, Singh-Kaur v. INS, 183 F.3d 1147, 1149 (9th Cir.1999), and we deny the petition for review.
Substantial evidence supports the IJ’s determination that Singh was not credible because his testimony regarding when his family was harassed and arrested, and the details of his own arrests was internally inconsistent, and conflicted with the affidavits he submitted. See id. at 1151-52.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.